                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

TWIN RIVERS ENGINEERING, INC.,

        Plaintiff,

v.                                                      Case No: 6:17-mc-53-Orl-40TBS

FIELDPIECE INSTRUMENTS, INC. and
CHY FIREMATE CO., LTD.,

        Defendants.


                                          ORDER

        Local Rule 3.01(g) provides that before filing most motions in a civil case the

moving party shall confer with the opposing party in a good faith effort to resolve the

issues raised by the motion, and shall file with the motion a statement certifying that the

moving party has conferred with the opposing party, and that the parties have been

unable to agree on the resolution of the motion. The term “confer” in Rule 3.01(g) requires

a substantive conversation in person or by telephone in a good faith effort to resolve the

motion without court action and does not envision an email, fax or letter. Counsel who

merely “attempt” to confer have not “conferred.”

        Counsel must respond promptly to inquiries and communications from opposing

counsel. Board of Governors of the Florida Bar, Ideals and Goals of Professionalism, ¶

6.10 and Creed of Professionalism ¶ 8 (adopted May 16, 1990), available at

www.floridabar.org (Professional Practice Henry Latimer Center for Professionalism).

        On December 8, 2018, counsel for Defendants sent the following email to counsel

for Plaintiff:

                 Tino,
              In the absence of a response or any indication that these
              Discovery requests were answered and sent to us, I'll be filing
              a motion to compel and for sanctions on Monday.

              Ken

(Doc. 44-3 at 2). Apparently, Plaintiffs’ counsel did not respond to the email (Doc. 44, ¶

6). Two days later, Defendants’ Motion to Compel (Id.) was filed. The email fails to satisfy

counsel’s obligations under Local Rule 3.01(g). Accordingly, Defendants’ Motion to

Compel (Doc. 44) is DENIED without prejudice.

       DONE and ORDERED in Orlando, Florida on December 11, 2018.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties




                                            -2-
